The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
	Applicant's election with traverse of device claims and the embodiment of figure 2 in the reply filed on 10/17/2022 is acknowledged.  
The traversal is on the ground(s) that “The Restriction Requirement is traversed on the basis that if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits. M.P.E.P. §803. Additionally, the Restriction Requirement and/or the Election of Species are traversed on the basis that a Restriction Requirement and Election of Species are optional. M.P.E.P. §806. Finally, it is submitted that Applicant should not be required to incur the additional costs associated with the filing of multiple applications in order to obtain protection for the claimed subject matter”. 
This is not found persuasive because the search and examination of an entire application which includes multiple separate and distinct inventions cannot be made without serious burden on the examiner.  Furthermore, although the Restriction requirement and Election of Species is optional, the search and examination of multiple separate and distinct inventions does create a serious burden on the examiner.  Moreover, if one accepts applicants’ argument that “Applicant should not be required to incur the additional costs associated with the filing of multiple applications in order to obtain protection for the claimed subject matter”, then Restriction requirements would be eliminated from the examination process.  It is also noted that whether or not to file multiple applications is a business/legal decision which is not related to the merits of restrictions.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “horizontally oriented access lines coupled to gates of the storage capacitor access devices; vertically oriented digit lines coupled to the storage capacitor access devices”, as recited in claim 1, is unclear as to whether said horizontally oriented access lines and vertically oriented digit lines are the same elements recited earlier, or different elements. 
The claimed limitation of “gates of the storage capacitor access devices”, as recited in claim 1, is unclear for the following reasons.  The element “storage capacitor access devices” is not recited in the disclosure.  Therefore, the structural relationship between the storage capacitor access devices and the rest of the elements in the memory device is unclear.  Furthermore, the structural relationship between the storage capacitor access devices and the gates is unclear, because only paragraph [0017] recites “A gate of a memory cell” without providing any correlation between said gate and the storage capacitor access devices.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (7,580,314) in view of Caywood (2002/0191439).Regarding claim 1, Kim et al. teach in figure 3 and related text a memory device, comprising: 
an array of vertically stacked memory cells, the array having vertically oriented access lines (word lines) WL1-n and horizontally oriented digit lines (bit lines) BL1-n, comprising: 
storage capacitor access devices coupled to respective storage capacitors CC; 
vertically oriented access lines (word lines) WL1-n coupled to gates of the storage capacitor access devices MC11; 
horizontally oriented digit lines (bit lines) BL1-n coupled to the storage capacitor access devices MC11; and 
decoupling capacitors Cdc coupled to a power bus (of BL1-n, since Kim et al. states that “all of the bit lines are pre-charged to a voltage level of VCC/2”), wherein the decoupling capacitors Cdc are vertically (and horizontally) separated from the storage capacitors CC.

Kim et al. do not teach forming the access lines (word lines) WL1-n horizontally and the digit lines (bit lines) BL1-n vertically.
Caywood teaches in figure 5 and related text forming the access lines (word lines) horizontally and the digit lines (bit lines) vertically.
Kim et al. and Caywood are analogous art because they are directed to memory  devices comprising word lines and bit lines and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form horizontal access lines (word lines) and vertical digit lines (bit lines), as taught by Caywood., in Kim et al.’s device, in order to use the device in an application which requires specific orientation of the bit lines and the word lines.
Please note that it is conventional to interchange the respective orientation of the bit lines and the word lines.
It is further noted that the respective orientation of the bit lines and the word lines is changed when the structure is being used in a portable device.

Regarding claim 2, Kim et al. teach in figure 3 and related text conductive vertical lines (as clearly depicted in figure 3) between the decoupling capacitors Cdc2 and the power bus (of BL1, e.g.), wherein the conductive vertical lines electrically couple the decoupling capacitors to the power bus.

Regarding claim 3, Kim et al. teach in figure 3 and related text that comprising non-conductive vertical lines (the vertical lines can be: the vertical line of sense amplifier 330-1, the vertical line of parasitic capacitor Cbl or an arbitrarily line which can be drawn in the non-conductive area between the decoupling capacitors Cdc and storage capacitors CC, because the claim does not require that the non-conductive vertical lines are directly connecting the decoupling capacitors and respective vertically aligned storage capacitors) between the decoupling capacitors Cdc and respective vertically aligned storage capacitors CC.

Regarding claim 4, Kim et al. teach in figure 3 and related text that the power bus (of BL1, e.g.) is vertically separated from the decoupling capacitors Cdc2.

Regarding claim 5, Kim et al. teach in figure 3 and related text that the power bus (of BL1, e.g.) is vertically separated from the storage capacitors CC.

Regarding claim 6, Kim et al. teach in figure 3 and related text that the decoupling capacitors Cdc, Cdc2 are formed on a first vertical tier and the storage capacitors CC are formed on a number of other vertical tiers.

Regarding claim 7, Kim et al. teach in figure 3 and related text that the number of other vertical tiers includes three vertical tiers.

Regarding claim 8, Kim et al. teach in figure 3 and related text that the power bus is a conductive material (inherently therein).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
10/21/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800